Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 1 of 115

                          COMPOSITE EXHIBIT "A"
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 2 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 3 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 4 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 5 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 6 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 7 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 8 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 9 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 10 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 11 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 12 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 13 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 14 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 15 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 16 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 17 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 18 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 19 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 20 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 21 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 22 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 23 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 24 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 25 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 26 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 27 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 28 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 29 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 30 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 31 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 32 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 33 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 34 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 35 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 36 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 37 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 38 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 39 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 40 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 41 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 42 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 43 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 44 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 45 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 46 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 47 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 48 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 49 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 50 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 51 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 52 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 53 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 54 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 55 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 56 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 57 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 58 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 59 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 60 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 61 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 62 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 63 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 64 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 65 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 66 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 67 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 68 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 69 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 70 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 71 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 72 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 73 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 74 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 75 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 76 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 77 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 78 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 79 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 80 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 81 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 82 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 83 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 84 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 85 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 86 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 87 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 88 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 89 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 90 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 91 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 92 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 93 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 94 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 95 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 96 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 97 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 98 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 99 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 100 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 101 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 102 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 103 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 104 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 105 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 106 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 107 of 115
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 108 of 115
     Case 8:20-bk-03608-CPM               Doc 175-1      Filed 06/22/20       Page 109 of 115




                      FIRST AMENDMENT TO LEASE AGREEMENT


       THIS FIRST AMENDMENT TO LEASE AMENDMENT (the "First Amendmenr) is
made and entered into as of January/(J, 2012 by and between MECKLENBURG LAND
DEVELOPMENT LLC, a North Carolina limited liability company ("Z,a/;rf/or<f'). and CFRA,
LLC, a Delaware limited liability company {"Tenant").

                                       WIINESSETH:

       WHEREAS, Landlord and Tenant entered into that certain Lease Agreement on
December 14,2011 (the "Lease") relating to the premises located in the City of Charlotte, North
Carolina, and more particularly described in the Lease (the "Property"); and

       WHEREAS, Landlord and Tenant desire to amend the Lease upon the terms and
conditions contained herein;

       NOW, FOR AND IN CONSIDERATION of the mutual covenants and promises
contained herein and other good and valuable consideration, the parties hereto agree that the
Lease is hereby amended as follows:

        1.         DUE DILIGENCE CONTINGENCY. The first paragraph of Section 5 to
the Lease states that, "...Tenant shall have a period of forty five (45) days to perform any due
diligence efforts it wishes to include but not be limited to obtaining a title report of the shopping
center property, feasibility studies, environmental studies, and tenant may terminate this lease
agreement at any time during such due diligence period in its sole discretion". Tenant hereby
conveys to Landlord that as of the date of this First Amendment, the Tenant hereby waives the
due diligence period of forty five (45) days.

        3. LEASE CONTINUED. Except as expressly modified hereby, the Lease is
hereby ratified and confirmed and all provisions shall remain in full force and effect.
       4. ENTIRE FIRST AMENDMENT. This First Amendment sets forth the entire
agreement of the parties with respect to its subject matter.

       5. COUNTERPARTS. This First Amendment may be executed in multiple
counterparts, each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

                             [Signatures continued on following page]
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 110 of 115
   Case 8:20-bk-03608-CPM         Doc 175-1     Filed 06/22/20    Page 111 of 115



                   SECOND AMENDMENT TO LEASE AGREEMENT

       THIS SECOND AMENDMENT TO LEASE AGREEMENT (the "Second
 Amendment') is made and entered into as of February___, 2012 by and between
 MECKLENBURG LAND DEVELOPMENT LLC, a North Carolina limited liability
 company {^Landlord') and CFRA LLC, a Delaware limited liability company
 {^'Tenant').

                                   WITN E S S E T H;


        WHEREAS, Landlord and Tenant entered into that certain Lease Agreement
 on December 14, 2011 relating to the premises located in the City of Charlotte,
 North Carolina, and more particularly described in the Lease (the "Property"); and
 entered into a First Amendment of the Lease on January 13, 2012 (collectively
 referenced herein as the "Lease") and;

        WHEREAS, Landlord and Tenant desire to amend the Lease upon the terms
and conditions contained herein;

      NOW, FOR AND IN CONSIDERATION of the mutual covenants and promises
contained herein and other good and valuable consideration, the parties hereto
agree that the Lease is hereby amended as follows:


1. EXHIBIT A-SITE PLAN.      The existing Exhibit A Site Plan shall be deleted and
the attached Exhibit A Site Plan shall govern in its stead.

2. COMMON AREAS.          The Lease is amended by the addition of the following
provision to Section 9:

        (c) Assigned Parking Spaces. Except as provided herein, all parking
       spaces shown on Exhibit A shall be non-exclusive to be used by the tenants or
       occupants of the Shopping Center and the adjoining property as provided in
       the Declaration of Easements and Restrictions for Capstone Commons as
       recorded in Book 26525 at Page 475 in the Mecklenburg Public Registry.
       Tenant shall have two (2) dedicated parking spaces as designated on Exhibit
       A for the exclusive use of its invitees and or employees. Landlord shall have
       the right to designate eight (8) spaces for the exclusive use for itself for any
       tenant or occupant of a portion of the Shopping Center, and hereby
       designates the current location of said spaces as shown on Exhibit A.
       Landlord has the right to relocate its designated spaces, subject to Tenant's
       approval, which shall not be unreasonably conditioned, delayed, or denied.
3. LEASE CONTINUED. Except as expressly modified hereby, the Lease is
hereby ratified and confirmed and all provisions shall remain in full force and effect.
  Case 8:20-bk-03608-CPM         Doc 175-1     Filed 06/22/20    Page 112 of 115



4. ENTIRE SECOND AMENDMENT. This Second Amendment sets forth the
entire agreement of the parties with respect to its subject matter.
5. COUNTERPARTS. This Second Amendment may be executed in multiple
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.


                       (Signatures continued on the following page)
      Case 8:20-bk-03608-CPM      Doc 175-1    Filed 06/22/20    Page 113 of 115




           IN WITNESS WHEREOF, the parties have set their hands and seals as of the
    date set forth above.



                                                  LANDLORD:


                                                  MECKLENBURG LAND
                                                  DEVELOPMENT LI




                                                 Nante/john Rudolph
                                                 Title: Manager


                                                 TENANT:


                                                 CFRA, LLC, a Delaware limited
                                                 liability company


                                                 By:______________
                                                 Name: Chris Suh y^
                                                 Title: Vice Presidefftt-^




.
Case 8:20-bk-03608-CPM   Doc 175-1   Filed 06/22/20   Page 114 of 115



                            EXHIBIT A
                            SITE PLAN
                                            Case 8:20-bk-03608-CPM              Doc 175-1          Filed 06/22/20                Page 115 of 115



                                                                                          'JJ K\   I ͣ------------\ V V V>--------------------------



                                                                                                                                                                                          STTE"


                                                   —isar



                                                           «1   ftlSSmi
                                                                                                                                                                     _J

                                                                                                                                                                    VICINITY5CA.E:MAP
                                                                                                                                                                                    kin



                                                                                                                                        Mecklenburg Land
                                                                                                                                        Development, LLC i^lll
                                                                                                                                        the right to deslgna^ «JWt !8
                                                                                                                                        parking spaces highWallUmy. p
                                                                                                                                        yellow as exclushre par^g'f'-^
                                                                                                                                        the occupant (tf BulldiniJ'Ail
       nnMraFiF   pawyrwi




       !|M,?a:,g!as
        riWVT Bw:i' r-fr*Ma:




                                                                                                                                        ^
                                                                                                                                                                                                          EHaj££Il
                                                                                                                                                                                                   CAPSTONE
                                                                                                                                                                                                   COMMONS
                                                                                                                                                                                                     i^.s tiioHiijiAv film *
                                                                                                                                                                                                    OlC J.S. HICHi|l»v 521

                                                                                                                                                                                                    MECK.EhBUftC COUMiT




                                                                                                                                                                                                        CArSTONB
                                                                                                                                                                                                       ntOPERITBS
                                                                                                                                                                                                    1928 RANOWPH ROAO
                                                                                                                                                                                                         *4K-T 217
                                                                                                                                                                                                    CKMLOTTC. NC 21237



                                                                                                                                                                                                        1- ,      :my cwamts's


                                                                                              5                                                                                                                ARCt CCWgHW
                                                                                                                                                                                                   t riftn aitt Hivt* ccMWtin




                                                                                                                                                                                          ai»5i£



                                                                                                       CFflA, Inc. will have the
                                                                                                                                                  ATM MM«- JWW
                                                                                                       exclusive right to use the two (2)        (iwxcowa ^^'^ͣM. Dt«Lcnt«nT * yum n/w)
                                                                                                       parlilng spares highlighted in
                                                    s                                                  blue in front of BIdg. B for carry
                                                                                                                                                                      JifionttlLL
                                                                                                                                                                                                   QWl. NAME :    VXtWiA

                                                                                                       out parking. Mecklenburg Land             WWPWtP imUMIQ USh
                                                                                                                                                                                                    MMM kT - AM
                                                                                                                                                                                                        3A1E. . t)aL«.l»T
                                                                                                                                                                                                        SCALE: 1" - W
HHR CMRGENCVCOHIACI                                               XANCASTER HIGHWAY                    Oevelopmerit LLC will relocate
                                                                   OLD HIGHWAY US. Si                                                                                                                       SITE
   MR.J0WRUIX3LW                                                                                       the handicap parklrig spaces                                                                        PLAN
                                                                                                                              showrj.
        KFORE tm on.....
                                                                                        SITE PlfiaSr'*"*'''^''                                                          wrmiB&ErAaz
                                                                                                                                                 "fwygsep lu^igiiic «fa tT^tMl
        Mpdf OtHtM 0H4^4ll Cwu. :k.
        Ciii 4S Hms BefbN Vm Dy Ii-i nt L
        l4aMU-««M                                                                                                                                                                                    CIA
